EXHIBIT 10.54



EXECUTION COPY
EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is made this 14th day of January, 2014
by and between Discovery Communications, LLC (“Company”) and JB Perrette
(“Executive”).
As a condition to and in consideration of the mutual promises and covenants set
forth in this Agreement, Company hereby offers Executive and Executive hereby
accepts employment upon the terms and conditions set forth herein. Effective
January 14, 2014 (“Effective Date”), this Agreement supersedes all prior
employment agreements between Company and Executive.
I.DUTIES, ACCEPTANCE, LOCATION
A.
Company employs Executive to render exclusive and full-time services as
President, Discovery Networks International, upon the terms and conditions set
forth herein. Executive’s assumption of the office of President, Discovery
Networks International, shall be contingent upon the approval of the Board of
Directors of Discovery Communications, Inc. and based on the timing approved by
the Board, but the compensation and other terms and conditions of this agreement
shall be effective upon the effective date of this Agreement. Executive’s duties
shall be consistent with his title and as otherwise directed by Company. The
parties shall mutually agree on any press release announcing Executive’s
appointment and/or the fact that Executive has entered into this Agreement.

B.
Company reserves the right to change the individual and/or position to
whom/which Executive reports and, if Company deems it necessary, subject to
Section IV(D)(1)(b) hereof, the location where Executive works. Executive’s
primary work location shall be the Company’s offices in London, England, but
Executive shall make himself available for travel to other locations as business
needs require and in order to facilitate effective interaction between Executive
and other members of management and the Company.

C.
Executive hereby accepts such employment and agrees to render the services
described above. Throughout his employment with Company, Executive agrees to
serve Company faithfully and to the best of his ability, and to devote his full
business time and energy to perform the duties arising under this Agreement in a
professional manner that does not discredit, but furthers the interests of
Company.

D.
Executive shall be seconded from Company to Discovery Corporate Services, Ltd.,
a wholly-owned subsidiary of Company in the United Kingdom, or such other
Company subsidiary in the United Kingdom as the Company may designate by written
notice to Executive. Executive shall continue to be an employee of Company
during the period of secondment. The period of







--------------------------------------------------------------------------------



secondment shall end on the earlier of (1) the end of the Term of Employment, or
(2) Executive’s repatriation to the United States.
II.TERM OF EMPLOYMENT
A.
Subject to Section IV, Executive’s term of employment shall begin on January 1,
2014 and end on December 31, 2016 (“Term of Employment”).

B.
Company shall have the option to enter negotiations with Executive to renew this
Agreement with Executive for an additional term. If Company wishes to exercise
its option to enter negotiations with Executive to renew this Agreement, it will
give Executive written notice of its intent to enter such negotiations to renew
not later than one hundred fifty (150) days prior to the end of the Term of
Employment. The Term of Employment may not, however, be extended unless by
mutual agreement of the Company and Executive as to all of the material terms
and conditions of the extension. In the event the parties do not enter into an
agreement to extend this Agreement for an additional term, this Agreement shall
expire and the Term of Employment shall end on December 31, 2016; provided,
however, that if the Company elects not to renew this Agreement, Executive shall
be eligible for a severance payment pursuant to Section IV(D)(2) herein. If
Company offers to renew this Agreement, but the parties are unable to agree on
final terms, and Executive terminates employment at the end of the Term of
Employment, Executive will be eligible for a Noncompetition Payment (as defined
by, and in accordance with, Section VI(G), below).

III.COMPENSATION
A.
Base Salary. Effective January 1, 2014, Company agrees to provide Executive with
an annual base salary of $1,000,000, which is inclusive of any 2014 merit
increase. Beginning January 1, 2014, this sum will be paid over the course of
twelve months, in increments paid on regular Company paydays, less such sums as
the law requires Company to deduct or withhold. Executive’s future salary
increases will be reviewed and decided in accordance with Company’s standard
practices and procedures for similarly-situated executives.

B.
Bonus/Incentive Payment. Effective January 1, 2014, in addition to the base
salary paid to Executive pursuant to Section III(A), Executive shall be eligible
for an annual bonus/incentive payment target of one hundred ten percent (110%)
of his base salary. The portion of the bonus/incentive payment to be received by
Executive will be determined in accordance with Company’s applicable incentive
or bonus plan in effect at that time (e.g., subject to reduction for Company
under-performance and increase for Company over-performance) and will be paid in
accordance with the applicable incentive or







--------------------------------------------------------------------------------



bonus plan. Executive shall continue to be eligible for a bonus/incentive
payment with respect to his service in 2013 based on his then-applicable
bonus/incentive target and base salary, and subject to and in accordance with,
the terms of the applicable bonus/incentive plan.
C.
Benefits. Executive shall be entitled to participate in and to receive any and
all benefits generally available to executives at Executive’s level in the
company in accordance with the terms and conditions of the applicable plan or
arrangement and, during the period of Executive’s secondment to the Company’s
London offices, as the same may apply to US citizens working abroad via
secondment. The Company shall pay expenses or otherwise reimburse Executive for
business expenses in accordance with the Company’s Travel and Entertainment
policy, as the same applies to similarly-situated senior executives of the
Company. Executive shall be eligible for insurance coverage under the Company’s
director and officer liability insurance and employment practices liability
insurance policies in accordance with those policies and in amounts similar to
coverage afforded other senior executives of the Company for activities on
behalf of Company and its subsidiaries, and otherwise shall be eligible for
indemnification in accordance with the Company’s corporate governance
requirements. Executive shall be eligible for four (4) weeks of paid vacation
each calendar year, in accordance with the Company’s vacation policy.

D.
Relocation and International Assignment Benefits. Executive shall receive and be
afforded relocation and international assignment benefits in accordance with
Company’s Long-Term International Assignment policy.

E.
Equity Program. Executive will be recommended for equity awards in the first
quarter of 2014 as follows:

1.
An award of Performance-based Restricted Stock Units (“PRSUs”) under the
Discovery Communications, Inc. 2013 Incentive Plan, or a successor plan (the
“Stock Plan”), with a target value of $1,150,000. The recommended number of
units will be calculated by dividing the target value of $1,150,000 by the
closing price of Discovery Series A common stock on the trading day immediately
preceding the date of grant. The award, which is subject to approval by the
Compensation Committee, will be subject to the terms and conditions of the Stock
Plan and the implementing award agreement.

2.
An award of PRSUs and nonqualified Stock Options (“Stock Options”) in accordance
with the Company’s normal annual equity grant processes for senior executives,
with a target value of $500,000. The recommended number of units will be
calculated (a) for the PRSUs, by dividing 50% of the target value ($250,000) by
the closing







--------------------------------------------------------------------------------



price of Discovery Series A common stock on the trading day immediately
preceding the date of grant, and (b) for the Stock Options, by dividing the
remaining 50% of the target value ($250,000) by the Black-Scholes value of a
Discovery stock option on the last trading day of the month preceding the date
of grant. The award, which is subject to approval by the Compensation Committee,
will be subject to the terms and conditions of the Stock Plan and the
implementing award agreements.
Executive shall be considered for future annual equity grants in accordance with
the Company’s normal executive compensation processes and practices for
similarly-situated employees. In the event that Executive separates at the end
of the Term of Employment because the Company has declined to offer renewal,
Executive’s separation at the end of the Term shall be treated as a termination
“not for Cause” for purposes of Executive’s awards under the Stock Plan. The
classification of separation with respect to other plans or arrangements shall
not be required to be consistent with this classification.
IV.TERMINATION OF EMPLOYMENT AND AGREEMENT
A.
Death. If Executive should die during the Term of Employment, this Agreement
will terminate. No further amounts or benefits shall be payable except earned
but unpaid base salary, accrued but unpaid vacation, unreimbursed expenses, and
those benefits that may vest in accordance with the controlling documents for
other relevant Company benefits programs, which shall be paid in accordance with
the terms of such other Company benefit programs, including the terms governing
the time and manner of payment (the “Accrued Benefits”).

B.
Inability To Perform Duties. If, during the Term of Employment, Executive should
become physically or mentally disabled, such that he is unable to perform his
duties under Sections I (A) and (C) hereof for (i) a period of six (6)
consecutive months or (ii) for shorter periods that add up to six (6) months in
any eight (8)-month period, by written notice to the Executive, Company may
terminate this Agreement. Notwithstanding the foregoing, Executive’s employment
shall terminate upon Executive incurring a “separation from service” under the
medical leave rules of Section 409A. In that case, no further amounts or
benefits shall be payable to Executive, except that until (i) he is no longer
disabled or (ii) he becomes 65 years old -- whichever happens first -- Executive
may be entitled to receive continued coverage under the relevant medical or
disability plans to the extent permitted by such plans and to the extent such
benefits continue to be provided to the Company executives at Executive’s level
in the Company generally, provided that in the case of any continued coverage
under one or more of Company’s medical







--------------------------------------------------------------------------------



plans, if Company determines that the provision of continued medical coverage at
Company’s sole or partial expense may result in Federal taxation of the benefit
provided thereunder to Executive or his dependents because such benefits are
provided on a self-insured basis by Company, then Executive shall be obligated
to pay the full monthly COBRA or similar premium for such coverage.
C.
Termination For Cause.

1.
Company may terminate Executive’s employment and this Agreement for Cause by
written notice. Cause shall mean under this paragraph: (i) the conviction of, or
nolo contendere or guilty plea, to a felony (whether any right to appeal has
been or may be exercised); (ii) conduct constituting embezzlement, material
misappropriation or fraud, whether or not related to Executive’s employment with
the Company; (iii) conduct constituting a financial crime, material act of
dishonesty or conduct in violation of Company’s Code of Ethics; (iv) improper
conduct substantially prejudicial to the Company’s business; (v) willful
unauthorized disclosure or use of Company confidential information; (vi)
material improper destruction of Company property; or (vii) willful misconduct
in connection with the performance of Executive's duties.

2.
In the event that Executive materially neglects his duties under Sections I(A)
or (C) hereof or engages in other conduct that constitutes a breach by Executive
of this Agreement (collectively “Breach”), Company shall so notify Executive in
writing. Executive will be afforded a one-time-only opportunity to cure the
noted Breach within ten (10) days from receipt of this notice. If no cure is
achieved within this time, or if Executive engages in the same Breach a second
time after once having been given the opportunity to cure, Company may terminate
this Agreement by written notice to Executive.

3.
Any termination of employment pursuant to Sections IV(C)(1) or Section IV(C)(2)
hereof shall be considered a termination of Executive’s employment “For Cause”
(or for “Cause”) and upon such termination, Executive shall only be entitled to
receive any amounts or benefits hereunder that have been earned or vested at the
time of such termination in accordance with the terms of the applicable
governing Company plan(s), (including the provisions of such plan(s) governing
the time and manner of payment), and/or as may be required by law. “Cause” as
used in any such Company plan shall be deemed to mean solely the commission of
the acts described in Sections IV(C)(1) or Section IV(C)(2) hereof (after giving
effect to the cure opportunity described therein).







--------------------------------------------------------------------------------



D.
Termination Of Agreement By Executive for Good Reason/Termination of Agreement
by Company Not For Cause.

1.
Company may terminate Executive’s employment and this Agreement not for Cause
(as “Cause” is defined above), and Executive may terminate his employment and
this Agreement for “good reason” as defined herein. “Good Reason” for purposes
of this Agreement shall only mean the occurrence of any of the following events
without Executive’s consent: (a) a material reduction in Executive’s duties or
responsibilities; (b) Company’s material change in the location of the Company
office where Executive principally works (i.e., relocation to a location outside
the London, UK metropolitan area, except that repatriation to the New York
metropolitan area at the end of the Term of Employment shall not constitute Good
Reason); (c) the change of Executive’s reporting relationship to a level lower
than the CEO of the Company; (d) the Company’s failure to appoint Executive as
President, Discovery Networks International within 60 days after the Effective
Date; or (e) a material breach of this Agreement through the Company’s failure
to make the 2014 equity awards at at least the levels provided by Section II(D),
provided however, that Executive must provide the Company with written notice of
the existence of the event constituting Good Reason within sixty (60) days of
any such event having occurred or Executive learning of the event, whichever is
later, and allow the Company thirty (30) days to cure the same. If Company so
cures the event, Executive shall not have a basis for terminating his employment
for Good Reason with respect to such cured event. In addition, if an event
occurs that triggers Executive’s right to terminate this Agreement for Good
Reason, Executive must exercise his right in writing to terminate this Agreement
for Good Reason within ninety-five (95) days of the effective date of the
applicable event or upon the event becoming known to him or such right shall be
deemed waived.

2.
If Company terminates Executive’s employment and this Agreement not for Cause,
or if Executive terminates his employment and this Agreement for Good Reason,
the Company shall pay Executive the Accrued Benefits, and then shall make the
following payments (“Severance Payment”):

(a) Subject to paragraph 3 immediately below, on the Release Deadline (as
defined below), Company will commence to pay Executive Executive’s annual base
salary for the longer of (i) the balance of the Term of Employment, (ii) twelve
(12) months, or (iii) the number of weeks of severance to which the Executive
would have been entitled had the Company’s then-current redundancy severance






--------------------------------------------------------------------------------



plan applied to Executive’s termination (the “Base Salary Continuation”). In the
event the period of Base Salary Continuation is calculated under Section
2(a)(ii) or 2(a)(iii) of this paragraph and the Company relieves the Executive
of all of Executive’s work responsibilities for some period of time prior to the
effective date of Executive’s termination of employment, this period of “garden
leave” shall be offset against the number of weeks of Base Salary Continuation.
Notwithstanding the foregoing, the Base Salary Continuation may in no event be
less than thirteen (13) weeks.
The Base Salary Continuation shall be paid in substantially equal increments on
regular Company paydays, less required deductions and withholdings, until the
balance is paid in full.
(b) Executive will be paid the prorated portion of his bonus under the Company’s
incentive or bonus plan for the year in which the termination occurs. The
bonus/incentive payment portion of the Severance Payment will be paid in the
year following the calendar year in which the termination occurs on the date
that Company pays bonuses/incentive payments to its other executives at
Executive’s level in the Company and will be paid at the target amount set forth
in Section III(B), subject to Company/Division performance but not more than 100
percent for Company/Division’s target performance.
(c) The Company shall reimburse Executive for up to 18 months of continued
health coverage (medical, dental, and vision) under the applicable Company
medical plan pursuant to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), should Executive be eligible for and elect COBRA. These
reimbursements shall be subject to required withholdings. In the event the
balance of Term of Employment is greater than 18 months, the Company shall pay
Executive at the end of the 18-month period an amount equivalent to the
then-current COBRA premium for the number additional months remaining in the
Term of Employment. If Company determines in good faith that reimbursement of
the cost of continued medical coverage at Company’s sole or partial expense may
result in Federal taxation of the benefit provided thereunder to Executive or
his dependents because such benefits are provided on a self-insured basis by
Company, then Executive shall be obligated to pay the full monthly COBRA or
similar premium for such coverage. In such event, the Company shall pay
Executive, in a lump sum, an amount equivalent to the monthly premium for COBRA
coverage for the remaining balance of the Term of Employment.






--------------------------------------------------------------------------------



3.
No Severance Payment will be made if Executive fails to sign a release
substantially in the form attached hereto. Such release must be executed and
become effective within the sixty (60) calendar day period following the date of
Executive’s “separation from service” within the meaning of Section 409A (the
last day of such period being the “Release Deadline”). No Severance Payment will
be made if Executive violates the provisions of Section VI hereof, in which case
all Severance Payment shall cease, and those already made shall be forfeited.

4.
Company agrees that if, at the time Executive is Terminated not For Cause, or
Executive terminates his employment for Good Reason, Company has a standard
severance policy in effect that would be applicable in the absence of this
Agreement (i.e., applicable to the circumstances surrounding the termination)
and that would result in Executive’s receiving a sum greater than this Severance
Payment, Executive will receive whichever is the greater of these two payments;
provided, that if (i) the standard severance policy would provide for a sum
greater than the Severance Payment, and (ii) the payment schedule under the
Severance Policy is different from the payment schedules for the Severance
Payment and would result in an impermissible acceleration or delay in payment in
violation of the time and manner of payment requirements of Section 409A, then
the payment schedule provided in the Company’s standard severance policy shall
only apply to the portion of the amount payable under the standard severance
policy that exceeds the Severance Payment.

5.
If Executive terminates this Agreement before the Term of Employment has expired
for a reason other than those stated in IV(D)(1) hereof, it will be deemed a
material breach of this Agreement. Executive agrees that, in that event, in
addition to any other rights and remedies which Company may have as a result of
such breach, he will forfeit all right and obligations to be compensated for any
remaining portion of his annualized base salary, Severance Payment,
bonus/incentive payment that may otherwise be due under this Agreement, pursuant
to other Company plans or policies, or otherwise, except as may be required by
law. Executive further agrees that this breach would cause substantial harm to
the Company’s business and prospects. Executive agrees that Executive committing
this breach shall mean that he owes Company the prompt payment of cash
equivalent to six (6) months of base salary (on a gross basis before taxes).
Furthermore, Executive acknowledges and agrees that the full damages for
Executive’s breach are not subject to calculation and that the amount owed under
the preceding sentence, therefore, will only reimburse Company for a portion of
the damage done. For this reason,







--------------------------------------------------------------------------------



Company shall remain entitled to recover from Executive any and all damages
Company has suffered and, in addition, Company will be entitled to injunctive
relief. The parties agree that the repayment described in this Section IV(D) is
expressly not Company’s exclusive or sole remedy. This payment obligation shall
not apply if a substantially similar provision is not included in the 2014
renewal of the employment agreement for the Company’s General Counsel.


E.
Right To Offset. In the event that Executive secures employment or any
consulting or contractor or business arrangement for services he performs during
the period that any payment from Company is continuing under Section IV(D)
hereof, Executive shall have the obligation to timely notify Company of the
source and amount of payment (“Offset Income”). Company shall have the right to
reduce the Severance Payment by the Offset Income. Executive acknowledges and
agrees that any deferred compensation for his services from another source that
are performed while receiving Severance Payment from Company, will be treated as
Offset Income (regardless of when Executive chooses to receive such
compensation). In addition, to the extent that Executive’s compensation
arrangement for the services include elements that are required to be paid later
in the term of the arrangement (e.g., bonus or other payments that are earned in
full or part based on performance or service requirements for the period during
which the Severance Payment is made), the Company may calculate the Offset
Income by annualizing or by using any other reasonable methodology to attribute
the later payments to the applicable period of the Severance Payment. Executive
agrees to provide Company with information sufficient to determine the
calculation of the Offset Income, including compensation excerpts of any
employment agreement or other contract for services, Form W-2s, and any other
documentation that the Company reasonably may require, and that failure to
provide timely notice to the Company of Offset Income or to respond to inquiries
from Company regarding any such Offset Income shall be deemed a material breach
of this Agreement. Executive also agrees that Company shall have the right to
inquire of third party individuals and entities regarding potential Offset
Income and to inform such parties of Company’s right of offset under this
Agreement with Executive. Accordingly, Executive agrees that no further
Severance Payment from Company will be made until or unless this breach is cured
and that all payments from Company already made to Executive, during the time he
failed to disclose his Offset Income, shall be forfeited and must be returned to
Company upon its demand, up to the amount of Offset Income attributable to such
period. Any offsets made by the Company pursuant to this Section IV(E) shall be
made at the same time and in the same amount as a Severance Payment amount is
otherwise payable (applying the Offset Income to the Company’s payments in the
order each are paid) so as not to accelerate or delay the payment of any
Severance Payment installment. Furthermore, in







--------------------------------------------------------------------------------



the event that Executive provides Competitive Services during the first six
months after the expiration of the Restricted Period (both as defined in Section
VI), and fails to obtain the Company’s prior written consent to do so, Executive
shall not be entitled to any Severance Payment during any period of such
six-month period in which he is providing Competitive Services.
F.
Mitigation. In the event of termination of employment pursuant to Section IV(D)
herein, and during the period that any payment from Company is continuing or due
under Section IV(D), Executive shall be under a continuing obligation to seek
other employment, including taking all reasonable steps to identify and apply
for comparable, available jobs for which Executive is qualified.  This
obligation to seek other employment shall not apply during the Restricted
Period, as defined in Section VI(A). At the Company's request, Executive may be
required to furnish to the Company proof that Executive has engaged in efforts
consistent with this paragraph, and Executive agrees to comply with any such
request.  Executive further agrees that the Company may follow-up with
reasonable inquiries to third parties to confirm Executive’s mitigation
efforts.  Should the Company determine in good faith that Executive failed to
take reasonable steps to secure alternative employment consistent with this
paragraph, the Company shall be entitled to cease any payments due to Executive
pursuant to Section IV(D)(2).

V.CONFIDENTIAL INFORMATION
A.
Executive acknowledges his fiduciary duty to Company. As a condition of
employment, Executive agrees to protect and hold in a fiduciary capacity for the
benefit of Company (except as required by law or as may be required within the
scope of his duties hereunder) all confidential information, knowledge or data,
including the terms of this Agreement and, without limitation, all trade secrets
relating to Company or any of its subsidiaries, and their respective businesses,
(i) obtained by the Executive during his employment by Company or otherwise and
(ii) that is not otherwise publicly known (other than by reason of an
unauthorized act by the Executive). Notwithstanding the foregoing, Executive may
disclose the terms of this Agreement to his immediate family members,
representatives, and prospective employers. After termination of the Executive's
employment with Company, Executive shall not communicate or divulge any such
information, knowledge or data to anyone other than Company and those designated
by it, without the prior written consent of Company, except as herein provided
or as required by law.

B.
In the event that Executive is compelled, pursuant to a subpoena or other order
of a court or other body having jurisdiction over such matter, to produce any
information relevant to Company, whether confidential or not, Executive







--------------------------------------------------------------------------------



agrees to provide Company with written notice of this subpoena or order so that
Company may timely move to quash if appropriate.
C.
Executive also agrees to reasonably cooperate with Company in any legal action
for which his participation is needed. Company agrees to try to schedule all
such meetings so that they do not unduly interfere with Executive's pursuits
after he is no longer in Company’s employ, and will reimburse Executive for
reasonable travel expenses incurred in connection with such cooperation.

VI.RESTRICTIVE COVENANTS
A.
Executive covenants that during his employment with Company and, for a period of
twelve (12) months after the conclusion of Executive’s employment with Company
(the “Restricted Period”), he will not, directly or indirectly, on his own
behalf or on behalf of any entity or individual, engage in the following
activities within the Restricted Territory: any business activities involving
nonfiction, scripted, sports, lifestyle, or general entertainment television
(whether in cable, broadcast, free to air, or any other distribution method), or
business activities otherwise competitive with any area of the Company for which
Executive had management responsibilities during the three years prior to the
termination date (“Competitive Services”). The Restricted Territory is the
United States, the United Kingdom, and any other country for which the Executive
had management responsibility (e.g., supervised employees located in that
country or was involved in business or programming operations in that country)
at any time during the three (3) years prior to the Executive’s separation from
employment. This provision shall not prevent Executive from owning stock in any
publicly-traded company. Executive agrees that this Section VI (A) is a material
part of this Agreement, breach of which will cause Company irreparable harm and
damages, the loss of which cannot be adequately compensated at law. In the event
that the provisions of this paragraph should ever be deemed to exceed the
limitations permitted by applicable laws, Executive and Company agree that such
provisions shall be reformed to the maximum limitations permitted by the
applicable laws. In the event that the Executive is placed on “garden leave”
pursuant to Section IV (D) prior to separation and the period of Base Salary
Continuation is less than twelve months, the Restricted Period shall be twelve
months or the period of Base Salary Continuation, whichever is shorter.

B.
If Executive wishes to pursue Competitive Services during the Restricted Period
and to obtain the written consent of the Company before doing so, Executive may
request consent from the Company by providing written evidence, including
assurances from Executive and his potential employer, that the fulfillment of
Executive’s duties in such proposed work or activity would not involve any use,
disclosure, or reliance upon the confidential







--------------------------------------------------------------------------------



information or trade secrets of the Company. The Company shall respond within
one (1) week after Company’s receipt of such a request, provided that Executive
has provided the assurances and sufficient information upon which the Company
reasonably may assess the request. If the Company determines that it does not
have sufficient evidence upon which to assess, the Company shall set forth the
information needed in reasonable detail within one (1) week of receiving the
request.


In the event that (1) Executive receives an offer to perform Competitive
Services and seeks such consent from the Company, and the Company determines
that the proposed services violate the covenants of Section VI(A) and does not
provide consent, and (2) Executive is receiving the Noncompetition Payment from
the Company as set forth in Section II(B), the Company will commence to pay
Executive one hundred percent (100%) of his base salary for that portion of the
Restricted Period that Executive is restricted from performing (and does not
perform) the proposed services.
C.
During his employment and for a period of twelve (12) months following the
conclusion of Executive's employment with Company, Executive covenants that he
will not directly or indirectly solicit, recruit, interfere with or otherwise
attempt to entice, any employees of Company or its subsidiary and affiliated
companies to leave their employment, other than Executive’s then- assistant.

D.
During his employment and for a twelve (12) month period following the
conclusion of Executive's employment with Company, Executive covenants that he
will not directly or indirectly solicit, recruit, interfere with or otherwise
attempt to entice, solicit, induce or encourage any vendor, producer,
independent contractor, or business partner to terminate its business
relationship with Company or its subsidiary and affiliated companies.

E.
During the period Executive is employed by Company, Executive covenants and
agrees not to engage in any other business activities whatsoever, or to directly
or indirectly render services of a business, commercial or professional nature
to any other business entity or organization, regardless of whether Executive is
compensated for these services. The only exception to this provision is if
Executive obtains the prior written consent of Company’s Chief Executive
Officer.

F.
Throughout the period that Executive is an employee of Company, Executive agrees
to disclose to Company any direct investments (i.e., an investment in which
Executive has made the decision to invest in a particular company) he has in a
company that is a Competitor of Company (“Competitor”) or that Company is doing
business with during the Term of Employment (“Partner”), if such direct
investments result in Executive or Executive’s immediate family







--------------------------------------------------------------------------------



members, and/or a trust established by Executive or Executive’s immediate family
members, owning five percent or more of such a Competitor or Partner. This
Section VI(F) shall not prohibit Executive, however, from making passive
investments (i.e., where Executive does not make the decision to invest in a
particular company, even if those mutual funds, in turn, invest in such a
Competitor or Partner). Regardless of the nature of Executive’s investments,
Executive herein agrees that his investments may not materially interfere with
Executive’s obligations and ability to provide services under this Agreement.
G.
If Company offers to renew this Agreement, the parties are unable to agree to
final terms, and Executive terminates employment at the end of the Term of
Employment, Executive will be eligible for a “Noncompetition Payment.” Provided
that Executive signs a release substantially in the form attached hereto, and
such release is executed and becomes effective on or before the Release Deadline
(as defined in Section IV(D)(2)), on the Release Deadline, Company will commence
to pay Executive an amount equal to 50% of Executive’s annual base salary for
the Restricted Period, in addition to the Accrued Benefits. The parties intend
that the Noncompetition Payment shall not be due if the Executive is otherwise
eligible for the Severance Payment. The Noncompetition Payment shall be paid in
substantially equal increments on regular Company paydays, less required
deductions and withholdings, until the balance is paid in full, provided that
Executive complies with the provisions of this Section VI.

H.
In the event that Executive violates any provision of this Section VI, in
addition to any injunctive relief and damages to which Executive acknowledges
Company would be entitled, all Severance Payment or Noncompetition Payment to
Executive, if any, shall cease, and those already made will be forfeited.

VII.    ARBITRATION
A.
Submission To Arbitration. Company and Executive agree to submit to arbitration
all claims, disputes, issues or controversies between Company and Executive or
between Executive and other employees of Company or its subsidiaries or
affiliates (collectively "Claims") directly or indirectly relating to or arising
out of Executive's employment with Company or the termination of such employment
including, but not limited to Claims under Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, the Americans With Disabilities Act of 1990, Section
1981 of the Civil Rights Act of 1966, as amended, the Family Medical Leave Act,
the Employee Retirement Income Security Act, any Claim arising out of this
Agreement, and any similar federal, state or local law, statute, regulation or
common law doctrine.







--------------------------------------------------------------------------------



B.
Use Of AAA. Choice of Law. All Claims for arbitration shall be presented to the
American Arbitration Association (“AAA”) in accordance with its applicable
rules. The arbitrator(s) shall be directed to apply the substantive law of
federal and state courts sitting in Maryland, without regard to conflict of law
principles. Any arbitration, pursuant to this Agreement, shall be deemed an
arbitration proceeding subject to the Federal Arbitration Act.

C.
Binding Effect. Arbitration will be binding and will afford parties the same
options for damage awards as would be available in court. Executive and Company
agree that discovery will be allowed and all discovery disputes will be decided
exclusively by arbitration.

D.
Damages and Costs. Any damages shall be awarded only in accord with applicable
law. The arbitrator may only order reinstatement of the Executive if money
damages are insufficient. The parties shall share equally in all fees and
expenses of arbitration. However, each party shall bear the expense of its own
counsel, experts, witnesses and preparation and presentation of proof.

VIII.
CONTROLLING LAW AND ADDITIONAL COVENANTS

A.
The validity and construction of this Agreement or any of its provisions shall
be determined under the laws of Maryland. The invalidity or unenforceability of
any provision of this Agreement shall not affect or limit the validity and
enforceability of the other provisions.

B.
If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions shall
nevertheless continue in full force without being impaired or invalidated.

C.
Executive expressly acknowledges that Company has advised Executive to consult
with independent legal counsel of his choosing to review and explain to
Executive the legal effect of the terms and conditions of this Agreement prior
to Executive’s signing this Agreement.

D.
This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties with respect to the employment of Executive by
Company, and contains all of the covenants and agreements between the parties
with respect to such employment in any manner whatsoever. Each party to this
Agreement acknowledges that no representations, inducements, promises or
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, that are not stated in this Agreement, and that no other
agreement, statement or promise not contained in this Agreement shall be valid
or binding.

E.
Any modifications to this Agreement will be effective only if in writing and
signed by the party to be charged.







--------------------------------------------------------------------------------



F.
Any payments to be made by Company hereunder shall be made subject to applicable
law, including required deductions and withholdings.

G.
Section 409A of the Code.

1.
It is intended that the provisions of this Agreement comply with Section 409A of
the Code and the regulations and guidance promulgated thereunder (collectively,
“Code Section 409A”), and all provisions of this Agreement shall be construed in
a manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A. Notwithstanding the foregoing, the Company shall have no
liability with regard to any failure to comply with Code Section 409A so long as
it has acted in good faith with regard to compliance therewith.

2.
If under this Agreement, an amount is to be paid in two or more installments,
for purposes of Code Section 409A, each installment shall be treated as a
separate payment.

3.
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of amounts or benefits
upon or following a termination of employment unless such termination is also a
“Separation from Service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean Separation
from Service.

4.
If Executive is deemed on the date of termination of his employment to be a
“specified employee”, within the meaning of that term under Section
409A(a)(2)(B) of the Code and using the identification methodology selected by
the Company from time to time, or if none, the default methodology, then:

a.
With regard to any payment, the providing of any benefit or any distribution of
equity upon separation from service that constitutes “deferred compensation”
subject to Code Section 409A, such payment, benefit or distribution shall not be
made or provided prior to the earlier of (i) the expiration of the six-month
period measured from the date of the Executive’s Separation from Service or (ii)
the date of the Executive’s death; and

b.
On the first day of the seventh month following the date of Executive’s
Separation from Service or, if earlier, on the date of his death, (x) all
payments delayed pursuant to this Section







--------------------------------------------------------------------------------



VIII(G)(4) (whether they would otherwise have been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal dates
specified from them herein and (y) all distributions of equity delayed pursuant
to this Section VIII(G)(4) shall be made to Executive.
5.
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, of in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated without regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense occurred.

6.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

H.
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs (in the case of the Executive) and assigns.
The rights or obligations under this Agreement may not be assigned or
transferred by either party, except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company; provided, however, that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.

I.
This Agreement may be executed with electronic signatures, in any number of
counterparts, as shall subsequently be executed with actual signatures. The
electronically signed Agreement shall constitute one original agreement.







--------------------------------------------------------------------------------



Duplicates and electronically signed copies of this Agreement shall be effective
and fully enforceable as of the date signed and sent.
J.
All notices and other communications to be made or otherwise given hereunder
shall be in writing and shall be deemed to have been given when the same are (i)
addressed to the other party at the mailing address, facsimile number or email
address indicated below, and (ii) either: (a) personally delivered or mailed,
registered or certified mail, first class postage-prepaid return receipt
requested, (b) delivered by a reputable private overnight courier service
utilizing a written receipt or other written proof of delivery, to the
applicable party, (c) faxed to such party, or (d) sent by electronic email. Any
notice sent in the manner set forth above by United States Mail shall be deemed
to have been given and received three (3) days after it has been so deposited in
the United States Mail, and any notice sent in any other manner provided

If to Company:                    
Discovery Communications, LLC        
One Discovery Place                
Silver Spring, MD 20910-3354            
Attention: General Counsel        
Fax: (240) 662-1485            
Email: bruce_campbell@discovery.com    
                                    
If to Executive, at the home address then on file with the Company, with a
concurrent copy to:
Del Shaw Moonves Tanaka Finkelstein & Lezcano
2120 Colorado Ave., Suite 200
Santa Monica, CA 90404
Attn: Ernest Del, Esq. and Jeffrey Finkelstein, Esq.


In witness whereof, the parties have caused this Agreement to be duly executed
as set forth below.
/s/ Jean-Briac Perrette             1/13/14    
Executive                 Date






/s/ Adria Alpert Romm         1/14/14    
Discovery Communications, LLC Date








--------------------------------------------------------------------------------



AGREEMENT AND GENERAL RELEASE
This Agreement and General Release (“Release”) is entered into by and between
Discovery Communications, LLC (“Company”) and ________________ (“Executive”) to
resolve any and all disputes concerning his employment with Company and his
separation from employment on __________________. Accordingly, in exchange for
the consideration and mutual promises set forth herein, the parties do hereby
agree as follows:
1. Effective close of business ________________, Executive’s employment with
Company will terminate, and all salary continuation and benefits will cease
other than those to which Executive is entitled in consideration for this
Release as set forth in Executive’s Employment Agreement with Company
(“Agreement”), which is incorporated by reference, and as a matter of law (e.g.,
COBRA benefits).
2. In consideration for Executive’s executing this Release of any and all legal
claims he might have against the Discovery Parties (as defined below), and the
undertakings described herein, and to facilitate his transition to other
employment, Company agrees to provide Executive with the consideration detailed
in Section IV(D) (“Severance Payment”) of the Agreement.
3. Neither Company nor Executive admits any wrongdoing of any kind, and both
agree that neither they nor anyone acting on their behalf will disclose this
Release, or its terms and conditions. Notwithstanding the foregoing, Executive
is not barred from disclosing this Release to his legal, financial and personal
advisors or to those persons essential for Executive to (a) implement or enforce
his rights under this Release and the Agreement in which the Release is
incorporated; (b) defend himself in a lawsuit, investigation or administrative
proceeding; (c) file tax returns; or (d) advise a prospective employer, business
partner or insurer of the contractual restrictions on his post-Company
employment.
4. In exchange for the undertakings by Company described in the above
paragraphs:
a. Executive, for himself, his heirs, executors, administrators and assigns,
does hereby release, acquit and forever discharge Company, its subsidiaries,
affiliates and related entities, as well as all of their respective officers,
shareholders, shareholder representatives, directors, members, partners,
trustees, employees, attorneys, representatives and agents (collectively, the
“Discovery Parties”), from any and all claims, demands, actions, causes of
action, liabilities, obligations, covenants, contracts, promises, agreements,
controversies, costs, expenses, debts, dues, or attorneys’ fees of every name
and nature, whether known or unknown, without limitation, at law, in equity or
administrative, against the Discovery Parties that he may have had, now has or
may have against the Discovery Parties by reason of any matter or thing arising
from the beginning of the world to the day and date of this Release, including
any claim relating to the termination of his employment with any Discovery Party
(collectively, “Claims”). Those Claims from which Executive releases the
Discovery Parties include, but are not limited to, any claim, demand or action,
known or unknown, arising out of any transaction, act or omission related to
Executive’s employment by any Discovery Party and Executive’s separation from
such employment, sounding in tort or contract and/or any cause of action arising
under






--------------------------------------------------------------------------------



federal, state or local statute or ordinance or common law, including, but not
limited to, the federal Age Discrimination In Employment Act of 1967, Title VII
of the Civil Rights Act of 1964, as amended, the Americans With Disabilities
Act, the Family and Medical Leave Act, the Equal Pay Act, the Worker Adjustment
and Retraining Notification Act, the Fair Labor Standards Act, the Maryland
Human Rights Act, as well as any similar state or local statute(s), in each case
as any such law may be amended from time to time. The foregoing shall, in
accordance with applicable law, not prohibit or prevent Executive from filing a
Charge with the United States Equal Employment Opportunity Commission (“EEOC”)
and/or any state or local agency equivalent, and/or prohibit or prevent
Executive from participating in any investigation of any Charge filed by others,
albeit that he understands and agrees that he shall not be entitled to seek
monetary compensation for himself from the filing and/or participation in any
such Charge.
b. Executive expressly acknowledges that his attorney has advised him regarding,
and he is familiar with the fact that certain state statutes provide that
general releases do not extend to claims that the releasor does not know or
suspect to exist in his favor at the time he executes such a release, which if
known to him may have materially affected his execution of the release. Being
aware of such statutes, Executive hereby expressly waives and relinquishes any
rights or benefits he may have under such statutes, as well as any other state
or federal statutes or common law principles of similar effect, and hereby
acknowledges that no Claim against any Discovery Party shall be deemed to be
outside the scope of this Release whether mentioned herein or not. Executive
also specifically knowingly waives the provisions of Section 1542 of the Civil
Code of the State of California, which reads: A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor. Notwithstanding the provisions of Civil
Code Section 1542 stated above and for the purpose of implementing a full and
complete release and discharge of the Discovery Parties, Executive expressly
acknowledges that this Agreement is specifically intended to include in its
effect all claims that he does not know or suspect to exist in his favor at the
time he signs this Agreement.
c. Executive hereby acknowledges that he is executing this Release pursuant to
the Agreement, and that the consideration to be provided to Executive pursuant
to Section IV(D) of the Agreement is in addition to what he would have been
entitled to receive in the absence of this Release. Executive hereby
acknowledges that he is executing this Release voluntarily and with full
knowledge of all relevant information and any and all rights he may have.
Executive hereby acknowledges that he has been advised to consult with an
independent attorney of his own choosing in connection with this Release to
explain to him the legal effect of the terms and conditions of this Release and
that Executive has consulted such an attorney for such purpose. Executive
acknowledges that he has read this Release in its entirety. Executive further
states that he fully understands the terms of this Release and that the only
promises made to him in return for signing this Release are stated herein and in
the Agreement in which this Release is incorporated. Executive hereby
acknowledges that he is voluntarily and knowingly agreeing to the terms and
conditions of this Release without any threats, coercion or duress, whether
economic or otherwise, and that Executive agrees to be bound by the terms of
this Release. Executive






--------------------------------------------------------------------------------



acknowledges that he has been given twenty-one (21) days to consider this
Release, and that if Executive is age forty (40) or over, Executive understands
that he has seven (7) days following his execution of this Release in which to
revoke his agreement to comply with this Release by providing written notice of
revocation to the General Counsel of Company no later than three business days
following such period.
d.    Executive further hereby covenants and agrees that this General Release
shall be binding in all respects upon himself, his heirs, executors,
administrators, assigns and transferees and all persons claiming under them, and
shall inure to the benefit of all of the officers, directors, agents, employees,
stockholders, members and partners and successors in interest of Company, as
well as all parents, subsidiaries, affiliates, related entities and
representatives of any of the foregoing persons and entities.
e.    Executive agrees that he will not disparage any Discovery Party or make or
publish any communication that reflects adversely upon any of them, including
communications concerning Company itself and its current or former directors,
officers, employees or agents. Similarly, Discovery Communications, LLC hereby
agrees that its directors, officers, and executives shall not take any actions
or make any statements, written or oral, which disparage or defame the goodwill
or reputation of Executive, or make, issue, or publish any communication of a
derogatory nature about him. This paragraph shall not prohibit the publication
of truthful, verifiable statements by any Party regarding the other Party, when
such statements are required to be made under oath to or in front of any court,
arbitrator, administrative or legislative body. The Parties shall mutually agree
upon any press release regarding Executive’s departure from the Company.
5.     a.    If any provision of this Release is found to be invalid,
unenforceable or void for any reason, such provision shall be severed from the
Release and shall not affect the validity or enforceability of the remaining
provisions.
b.    Company and Executive agree that this Release, consisting of three (3)
pages, and the Agreement in which this Release is incorporated, constitutes the
entire agreement between them. The parties further warrant that they enter into
this Release freely.
c.     This Release shall be interpreted, enforced and governed by the laws of
the State of Maryland without regard to the choice of law principles thereof.
IN WITNESS WHEREOF, I have signed this General Release this __ day of
_________________________, 201__.
By:                            


Print Name:                        












--------------------------------------------------------------------------------



Subscribed and sworn to before me this ___ day of _______________, 201__.


                                                    
Notary Public
My Commission Expires             




